Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Application 16/944,373 filed on 31-Jul-2020 and the response to the Non-Final Action filed on 10-Jun-2022.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
The applicant has argued that the sensors disclosed by Westbrooks do not read on the claimed sensors in the instant application because the sensors disclosed by Westbrooks (sensors 92 and 96) are temperature sensors that sense the general temperature of a compartment rather than the specific temperature of an item in that compartment. This argument has been considered but is not persuasive because the language of the claim is silent on the type of sensor and refer only to the location of the sensor being respectively located above a corresponding tray. This feature is disclosed by Figure 2 of Westbrooks as the two sensors in question are indeed located above the corresponding compartments which serve the same function as the term “tray” in the instant application and therefore can be interpreted to be equivalent as far as the claim limitation that refers to the respective locations of the sensors is concerned. Regarding the argument that a general temperature sensor could not provide enough information to identify a service item within the compartment, this is untrue as it is completely dependent on the specifics of the service items that are being used by the establishment employing this device. For example, if the establishment is a restaurant that specializes in hot dogs or some other food traditionally served hot but offers ice cream for desert, the ambient temperature of the compartment would provide ample information to determine the identity of the service item. 
The applicant argues that the amended independent Claim 1 and 11, specifying the identification of a travel path being directly based on the identification of the service item and from map information which contains the location information corresponding to the service request information, traverses the initial rejection because the combination of references presented does not disclose identifying the travel path based on the combination of those factors. This argument is persuasive as neither the PUDUbot reference nor the Kang reference, nor an obvious combination of the two, discloses the identification of a travel path, nor the subsequent travel of that path by the robot, based on the act of identifying the service item. However, the argument is moot as a new search has been conducted on the amended claims and a new reference, Ferguson (US 20190057342), has been identified that does disclose the identifying and traveling of the path based on the act of positively identifying the service item, the details of this is discussed in detail in the rejections corresponding to the respective independent claims elsewhere in this action.
The applicant argues that Coleman does not disclose the claim limitations of Claims 3 and 13 regarding the “time information” because the time information disclosed by Coleman does not affect the delivery path of the service items. This argument is persuasive and the rejections of claims 3 and 13 based on the Coleman reference have been removed. However, as significant amendments have been made to the claims of this application a new search has also been conducted and a new reference, specifically the Ferguson reference listed above, has been identified that does teach time information that affects the delivery path. This rejection is discussed in detail in the rejections corresponding to the respective claims in question elsewhere in this action.
The applicant argues that the amendments made to Claims 7 and 17 traverse the original rejection based on the Theobald reference. The amendments specify that a high priority tray is designated before service items are placed upon it and thus the high-priority nature is assigned to the tray itself and transferred to any and all service items placed upon the said high-priority tray. This argument is moot as a new reference has been found in response to the amendments to these claims.
The applicant argues in the case of Claims 9 and 19 that their amendment traverses the rejection of the claims by way of citation of the Coleman reference. This argument is moot as an additional search in response to the amendments has identified a new reference that teaches the claimed limitations. However, while their amendment would indeed traverse the initial rejection by requiring the predetermined priority item to be delivered to one location before other types of service items are specifically delivered to other locations, this amendment is not supported in the specifications as at no point in said specifications is it specified that the priority predetermined service item must be preferentially delivered to a separate location from the other service item it is being given priority over and therefore constitutes new matter. Indeed the act of identifying a predetermined service item and identifying a travel path that delivers it before other items is mentioned at two points in the specifications in Paragraphs [0017] and [0027] and in both locations the verbiage used is the same as the claim language that originally existed before the amendments were made, therefore if the amendment changes the substance of the claim enough to overcome a rejection of the original claim language it must necessarily introduce new matter as the language is functionally identical to the original claim language in the specification. Specifically in Paragraph [0017] the specification states, “The processor may be further configured to: based on identifying that a service item, among the plurality of service items, corresponds to a predetermined item, identify the travel path so that the identified service item is delivered to a corresponding location in the specific space before other service items of the plurality of service items” which in no way makes clear the limitation that the other service items that are being delivered after the predetermined item must be delivered to other locations separate from the one to which the predetermined item was delivered. It is therefore clear that the Coleman reference which discloses delivering a certain type of item before another to a location still applies to the feature as described in the specifications. With regards to Paragraph [0027], it states “he identifying the shortest travel path may include based on identifying that a service item, of the plurality of service items, corresponds to a predetermined item, identifying the travel path so that the identified service item is delivered to a corresponding location in the specific space before other service items of the plurality of service items” as this citation discloses a function that is essentially identical to the passage from Paragraph [0017] the same reasoning applies as to why it does not support the amendments that have been made to Claims 9 and 19.
Claim Rejections - 35 USC § 112
Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment requires the predetermined priority item to be delivered to one location before other types of service items are specifically delivered to other locations, this amendment is not supported in the specifications as at no point in said specifications is it specified that the priority predetermined service item must be preferentially delivered to a separate location from the other service item it is being given priority over and therefore constitutes new matter. Indeed the act of identifying a predetermined service item and identifying a travel path that delivers it before other items is mentioned at two points in the specifications in Paragraphs [0017] and [0027] and in both locations the verbiage used is the same as the claim language that originally existed before the amendments were made, therefore if the amendment changes the substance of the claim enough to overcome a rejection of the original claim language it must necessarily introduce new matter as the language is functionally identical to the original claim language in the specification. Specifically in Paragraph [0017] the specification states, “The processor may be further configured to: based on identifying that a service item, among the plurality of service items, corresponds to a predetermined item, identify the travel path so that the identified service item is delivered to a corresponding location in the specific space before other service items of the plurality of service items” which in no way makes clear the limitation that the other service items that are being delivered after the predetermined item must be delivered to other locations separate from the one to which the predetermined item was delivered. It is therefore clear that the Coleman reference which discloses delivering a certain type of item before another to a location still applies to the feature as described in the specifications. With regards to Paragraph [0027], it states “he identifying the shortest travel path may include based on identifying that a service item, of the plurality of service items, corresponds to a predetermined item, identifying the travel path so that the identified service item is delivered to a corresponding location in the specific space before other service items of the plurality of service items” as this citation discloses a function that is essentially identical to the passage from Paragraph [0017] the same reasoning applies as to why it does not support the amendments that have been made to Claims 9 and 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot, in view of Puri (US 20180075774), in view of Ferguson (US 20190057342).
As per Claim 1, 
PuduBot discloses the following limitation:
“a plurality of trays on which a plurality of service items are provided”
0:22 shows a plurality of trays.
PuduBot does not disclose the following limitation that Puri does disclose:
“a plurality of sensors, each sensor of the plurality of sensors being respectively disposed above a corresponding tray of the plurality of trays”
Paragraph [0059] “FIG. 7 is a process flow diagram illustrating exemplary steps for estimating food volume of a food plate in 3D that has been classified and segmented. In order to estimate the volume of food items on a user's plate, at step 80, a set of three 2D images is taken at different positions above the plate with a calibrated image capturing device (e.g., a cell phone camera) using an object of known size for 3D scale determination”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify PuduBot with the sensor placement of Puri. One of ordinary skill in the art would have been motivated to make this modification as the identification of the service item is essentially to the automation of the food delivery process and installing sensors above the trays would provide the most complete picture of the service item allowing for more complete analysis.
PuduBot in view of Puri does not disclose the following limitations that Ferguson does disclose:
“ a memory configured to store map information of a specific space”
Paragraph [0095] "Each robot in the fleet further includes a navigation module 140 for navigation in the unstructured open or closed environments (e.g., digital maps, HD maps, GPS, etc.). In some embodiments, the fleet 100 relies on maps generated by the user, operator, or fleet operator, specifically created to cover the intended environment where the robot is configured to operate."
“identify a respective service item provided on each of the plurality of trays, based on sensing data received from a respective sensor of the plurality of sensors corresponding to the tray, obtain respective service request information corresponding to each of a plurality of locations in the specific space, based on the service request information, and the map information stored in the memory, a result of the identifying of the service items, identify a travel path to sequentially deliver each of the plurality of service items that are identified to the plurality of locations, and control travel of the electronic apparatus, based on the travel path wherein the service request information comprises location information identifying each of the plurality of locations and information identifying respective service items corresponding to each of the plurality of locations.”
Paragraph [0129] "and confirms that received item is correct. In an embodiment, the robot vehicle 101 may confirm that received item is correct by using, for example, the weight, a photo, or an RF ID tag, among other things." Paragraph [0140] "The peer-to-peer fulfillment system utilizes a number of sensors to detect the content inside an autonomous robot vehicle 101. When a potential buyer takes out content from the robot vehicle 101, decides to not accept the content, and returns it to the robot vehicle 101, the peer-to-peer fulfillment system can use these sensors to verify that the returned content is the same as what the buyer removed for inspection. In various embodiments, the peer-to-peer fulfillment system may use a weight sensor and/or a camera inside the compartment to determine the properties of the content when the seller first put in and again when the potential buyer returns the content into the compartment 102, 104, and to verify that they are the same. "While the process of using the sensors located in the respective compartments to identify the service item is described here specifically at the buyer side of the arrangement it would be obvious to assume that the same identification process is used on the seller end which is the end of the process where the service item is loaded on the robot for delivery as it is already explicitly stated in Paragraph [0133] that identification of the service item is done on that side of the delivery process. Paragraph [0133] " Initially, at step 1502, the robot vehicle 101 receives instructions to deliver the item to a buyer. The instructions may include the buyer's identity, description of the item, and a location. In an embodiment, this information can be submitted to the peer-to-peer fulfillment system by way of a mobile device application or by a peer-to-peer marketplace system. In various embodiments, the instruction to deliver the item to a buyer can be issued by the peer-to-peer fulfillment system after the item is confirmed to be within the autonomous robot vehicle." The instruction to set off on the delivery is made as a direct result of identifying the service item.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of PuduBot in view of Puri with the identification of items and traveling of route disclosed by Ferguson. One of ordinary skill in the art would have been motivated to make this modification in order to increase the autonomy of the food delivery device by removing the burden of identifying a destination for each service item from the human user to the robot.
As per Claim 11, this claim is substantially similar to Claim 1 and is therefore rejected utilizing the same citations and logic as presented in the rejection of Claim 1.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in view of Ferguson (US 20190057342), in view of Coleman (US 5,839,115).
With respect to Claim 2, The combination of PuduBot in view of Puri in view of Ferguson teaches a robot that is capable of navigating to a plurality of locations based on input constraints, as shown in Claim 1 above. The combination of PuduBot in view of Puri in view of Ferguson does not disclose the following limitation; however, Coleman does disclose:
“ receive the respective service request information from another electronic apparatus, and identify the respective service items corresponding to each of the plurality of locations based on the service request information”
 Column 3 Line 51 “user is a table at a restaurant” and user submits a request for service items through an electronic device in Fig.3 item 56
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the combination of PuduBot and Puri and Ferguson with the service request functionality of Coleman. One of ordinary skill in the art would be motivated to make this modification as allowing service requests to be sent directly from a decentralized location reduces the risk of a wrong order being made due to human error.
With respect to Claim 12, this claim is substantially similar to Claim 2 and is therefore rejected utilizing the same citations and logic as presented in the rejection of Claim 2.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in further view of Ferguson (US 20190057342).
With respect to Claim 3, the combination of PuduBot in view of Puri in view of Ferguson discloses all of the limitations of the independent claim, Ferguson further discloses the following limitation:
“wherein the service request information further comprises respective service request time information for each of the respective service items, and wherein the processor is further configured to identify the travel path based on the service request time information and the location information.”
Paragraph [0121] "In another embodiment, the peer-to-peer fulfillment system may allow buyers or sellers to request pickups and/or drop-offs, either as soon as possible or at a scheduled time in the future." Paragraph [0125] "The navigation system of the autonomous vehicle may determine a route that achieves multiple deliveries in a minimum amount of time or gas. " As the buyer can request immediate pickup which is dependent on the time of the request and the navigation system determines a route that minimizes time, it is obvious that an order placed for immediate delivery would affect the route taken by the robot along its path to deliver multiple packages efficiently.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of PuduBot in view of Puri in view of Ferguson further with time information. One of ordinary skill in the art would be motivated to make this modification so that multiple orders can be timed against each other precisely without a preponderance of guesswork guiding certain actions such as food preparation.
With respect to Claim 13, this claim is substantially similar to Claim 3 and is therefore rejected utilizing the same citations and logic as the rejection of Claim 3.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in further view of Ferguson (US 20190057342).
With regards to Claim 4, the combination of PuduBot in view of Puri in view of Ferguson discloses all of the limitations of the independent claim but does not disclose the following limitation that Coleman does disclose:
“wherein the processor is further configured to identify the travel path based on an elapsed time determined from the service request time information se-such that a service item having a service request an elapsed time exceeding a threshold time is delivered before other service items.”
column 1 lines 60-63 “each of the desired items has an inherent minimum time associated therewith”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of PuduBot in view of Kang in view of Westbrooks in View of Coleman by adding the time threshold feature further taught by Coleman. One of ordinary skill in the art would be motivated to make this modification as it minimizes the impact of potentially negative customer experiences by associating these thresholds with service item type and therefore aligning delivery times more closely with reasonable customer expectations. For example, a customer would rightly feel aggrieved if their simple order of an ice cream cone was delivered at the same time as another customer’s complicated meal order when they were both ordered at the same time. This time threshold system prioritizes delivery time using factors beyond simple chronological order.
With respect to Claim 14, this claim is substantially similar to Claim 4 and is therefore rejected utilizing the same citations and logic as the rejection of Claim 4.
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in further view of Ferguson (US 20190057342) in view of Burgh (US 20090048890).
With regards to Claim 5, PuduBot in view of Puri in view of Ferguson discloses the all of the limitations of the independent but does not disclose the following limitation that Burgh does disclose:
“based on receiving, from another electronic apparatus, service request information corresponding to an additional location that is different from the plurality of locations in the specific space, identify a preparation time to prepare a service item corresponding to the service request information, compare the preparation time and a travel time for completing travel on the travel path, and based on the preparation time being less than the travel time, control travel of the electronic apparatus to thereby delay travel along the travel path until after the service item is placed on one of the plurality of trays.”
Paragraph [0040] “For example, using a local rules database (FIG. 5) describing preparation times for oven-processed food items particular to that QSR, the subject invention identifies that the large deep-dish pizza in paired order number two is responsible for an additional three minutes of side-line time for the paired order delivery. This item is prioritized on the makeline through communication with the POS such that it is caused to arrive ahead of other FIFO orders in the oven.”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of PuduBot in view of Puri in view of Ferguson with Burgh by calculating the preparation time of newly ordered items and comparing it to the delivery time of already ordered items and deciding to potentially delay dispatch of the delivery vehicle based on that decision. One of ordinary skill in the art would be motivated to make this modification in order to concentrate the numbers of items being delivered on every trip taken by the delivery apparatus. It is likely that this will result in a generally higher throughput of service items being delivered in the long term.
With regards to Claim 15, this claim is substantially similar to Claim 5 and is therefore rejected utilizing the same citations and logic as the rejection of Claim 5.
With regards to Claim 6, PuduBot in view of Puri in view of Ferguson discloses the all of the limitations of the independent but does not disclose the following limitation that Burgh does disclose:
“wherein the processor is further configured to, based on identifying that the service item corresponding to the service request information is placed on one of the plurality of trays, identify an updated travel path to sequentially deliver the respective service items corresponding to the plurality of locations and the first additional location, and control travel of the electronic apparatus, based on the updated travel path.”
Paragraph [0042] “the driver may optionally carry a GPS-enabled cellular or wireless device to receive turn-by-turn directions to each delivery address”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of PuduBot in view of Puri in view of Ferguson with the sequential delivery of Burgh. One of ordinary skill in the art would be motivated to make this modification as it ensures that items are delivered accurately.
With regards to Claim 16, this claim is substantially similar to Claim 6 and is therefore rejected utilizing the same citations and logic as the rejection of Claim 6.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in further view of Ferguson (US 20190057342) in view of Jarvis (US 20200209865).
With regards to Claim 7, PuduBot in view of Puri in view of Ferguson discloses all of the limitations of the independent claim but does not disclose the following claim that Jarvis does disclose:
“wherein a high priority tray, of the plurality of trays, is pre-designated prior to service items being placed thereon to indicate a higher priority than other trays of the plurality of trays, and the processor is further configured to identify the travel path se-such that a service item placed on the high priority tray is delivered to a corresponding location among the plurality of locations in the specific space before other service items are delivered to corresponding locations.”
Paragraph [0105] "in some instances, the delivery coordination engine 804 may also determine a sequence of items within each delivery, for example, to define the sequence of items retrieved at each delivery location by the AGV 102, when the deliveries have multiple items. For example, items for a particular delivery may be ordered based on various factors, such as proximity to a delivery door of the delivery vehicle 104, depth within a shelf 406 of the delivery vehicle 104 (e.g., items at a front of a shelf 406 may be retrieved and staged, such as described in reference to 508-512, before items further back in the shelf 406), etc."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of PuduBot in view of Puri in view of Ferguson with the priority delivery spot of Jarvis. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of delivery by providing a method of assigning priority that isn’t attached to the items themselves.
With regards to Claim 17, this claim is substantially similar to Claim 7 and is therefore rejected under the same citations and logic as Claim 7.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in further view of Ferguson (US 20190057342) in view of Westbrooks (US 6,315,035)
With regards to Claim 8, the combination of PuduBot in view of Puri in view of Ferguson discloses all of the claim limitations of the independent claim but does not disclose the following limitation that Westbrooks does disclose:
“wherein the plurality of trays includes a first tray that is disposed above a second tray, the plurality of sensors includes a first sensor disposed above the first tray and configured to sense a first service item provided on the first tray, and a second sensor disposed above the second tray and configured to sense a second service item provided on the second tray, and the second sensor is disposed underneath the first tray.”
Fig. 2 Items 92 and 96, described in column 7 line 55
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of PuduBot in view of Kang in further view of Westbrooks by ensuring that at least two trays and their corresponding sensors are disposed vertically. One of ordinary skill in the art would be motivated to make this modification as this vertical orientation takes up less floorspace in the designated service areas than other possible configurations.
With regards to Claim 18, this claim is substantially similar to Claim 8 and is therefore rejected using the same citations and logic as Claim 8.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in further view of Ferguson (US 20190057342) in view of Canoso (US 2019008693)
With regards to Claim 9, the combination of PuduBot in view of Puri in view of Ferguson discloses all of the limitations of the independent claim but does not disclose the following limitation that Canoso does disclose:
“ based on identifying that a service item, among the plurality of service items, corresponds to a predetermined item, identify the travel path such that the identified service item is delivered to a corresponding location in the specific space before other service items of the plurality of service items are delivered to other corresponding locations.”
Paragraph [0052] "When storage compartment 140 is equipped with a sensing device that can read identifying information, such as a bar code reader or a camera, payload verification subsystem 160 may perform identity verification on a detected item of payload. " Paragraph [0053] "Information obtained by payload verification subsystem 160 may be used by robot 102 or computing system 100 to perform payload-specific route planning. "
In Paragraph [0052] the system is disclosed as identifying the specific item in question, using identifying information such as a bar code, Paragraph [0053] then discloses how the system then uses the identities of the items to execute route planning that is specifically based on the identities of the payload. As the routing is based on the identity of the item an obvious consequence of that is that the properties of that item also contribute to the routing, one of the properties of the items in question is its priority, it is therefore a reasonable conclusion that, if a route is being planned based on the identities, and therefore properties, of the items that are being delivered, that items of differing properties will be delivered sequentially based on that priority and therefore this citation teaches the claim limitation of Claim 9 which asserts that a route is planned where a specific identified item is delivered before other items.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of PuduBot in view of Puri in view of Ferguson with Canoso by identifying priority of delivery by service item type. One of ordinary skill in the art would be motivated to make this modification as such a combination of features protects the integrity of service items that degrade significantly with time. Prioritizing them over service items that degrade significantly less with time ensures that all items arrive in suitable condition to their respective locations.
With regards to Claim 19, this claim is substantially similar to Claim 9 and is therefore rejected with the same citations and logic as were used in the rejection of Claim 9.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in further view of Ferguson (US 20190057342) and further in view of the YouTube video entitled "Apex AnyWhere Flow-Through Lockers Provide Two-Sided Workflow for Self-Serve Carryout Order Pick-up", hereinafter “Apex”
With regards to Claim 10, the combination of PuduBot in view of Puri in view of Ferguson discloses all of the limitations of the independent claim but does not disclose the following limitation that Apex does disclose:
“a plurality of light emitting devices provided on each of the plurality of trays, wherein the processor is further configured to, based on the electronic apparatus arriving at a location, of the plurality of locations, in the specific space, cause the plurality of light emitting devices corresponding to a tray on which a service item corresponding to the location is placed to emit light.”
2:09-2:19 of the video.
It would have been obvious to one of ordinary skill in the arts before the effective filing date to modify the combination of PuduBot in view of Kang in view of Westbrooks with Apex by adding the signal lights to the trays. One of ordinary skill in the art would be motivated to make this modification as it alleviates potential confusion on the part of the customer as to which service item amongst the plurality of service items is theirs. 
With regards to Claim 20¸ this claim is substantially similar to Claim 10 and is therefore rejected with the same citations and logic as was Claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667